Citation Nr: 0714568	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-07 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include spina bifida, as due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1967 to November 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The September 2004 rating decision denied service connection 
for spina bifida.  Upon review of the file, and upon 
observing that the veteran did not have representation for 
the majority of the time of this appeal, the Board, in an 
effort to more accurately reflect the veteran's intent in 
this case, has characterized the issue as listed on the title 
page of this decision.  As an April 1988 RO decision appears 
to have dealt only with the thoracic spine and lumbar spine, 
the Board finds that the issue on appeal is a new claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA medical records reveal that the veteran has been diagnosed 
with cervical myelopathy with spastic paraparesis and upper 
arm weakness.  The veteran asserts that his disability is 
related to exposure to Agent Orange during service, whereas 
his representative has suggested that the cervical spine 
disability may be related to trauma he experienced in 
service.  

A review of the claims file reveals that in July 1985 the 
veteran made complaints of neck pain during service.  The 
July 1985 record noted that the veteran had experienced neck 
pain for the prior 5 months and had tingling of his hands.  
Pain at C-7 was noted, and the assessment was neck strain.  
Other service medical records (including those dated in 
November 1967, September 1981, and June 1982) reveal that the 
veteran made complaints of low and middle back pain as well.

In short, as there is evidence that establishes that the 
veteran complained of neck pain during his military service, 
the Board finds that forwarding the veteran's file for review 
by a VA physician for the purpose of obtaining an opinion 
concerning a possible relationship between any current 
cervical spine disability and his military service would be 
useful in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As noted, the Board has broadened the issue on appeal.  In 
addition, the Board again notes that the veteran has only 
recently (January 2007) obtained representation for this 
matter.  As such, the Board finds that while the July 2004 
VCAA letter discussed the elements necessary to prove a claim 
for spina bifida, the Board notes that there is no letter of 
record pertaining to the particular disability at issue.  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  38 U.S.CA. § 5103(a); 38 C.F.R. 
§3.159(b).

Accordingly, the case is hereby REMANDED for the following:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to the VA.  Additionally, the 
veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability rating 
and an effective date will be assigned in 
the event of award of the benefit sought.  

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for a cervical spine 
disability, to include spina bifida.  
After securing any necessary 
authorizations for release of this 
information, the AOJ should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  The veteran's claims file should be 
forwarded to the appropriate VA 
physician.  Following a review of the 
veteran's claims file, the physician 
should state whether it is at least as 
likely as not that any current cervical 
spine disability, to include spina 
bifida, is related to the veteran's 
military service, to include exposure to 
Agent Orange.  If additional examination 
of the veteran is deemed required by the 
VA physician, such examination should be 
scheduled.  The examiner must explain the 
rationale for all opinions given.

4.  The claim on appeal should again be 
adjudicated with consideration of any and 
all additional evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond, before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





